Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Newly submitted claims 71-72 are directed to an invention that is independent or distinct from the invention originally claimed because they recite limitations with regards to the deflector panel being disposed at a forwardly inclined angle-- a feature not present in the elected embodiment of Figs 8-9. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 71-72 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-20, 27, 28, 30, 43, 51, 53, 56-60, and 63 have been canceled.
Claims 21-26, 29, 31-42, 44-50, 52, 54-62 and 64-70 have been examined.


Response to Arguments
Initially, Examiner notes that Applicant’s arguments to the Ven Der Westhuizen reference, bicycle fairings, Jeep, previous applications etc. have been considered and made part of the record, but are moot as these references are not applied as prior art in the most recent Office action.
Applicant's arguments filed 2/2/2022 with regards to the prior art applied in the Final rejection of 12/14/2021 have been fully considered but they are not persuasive.  Any arguments to Cardolle are moot in light of the new rejection below as Cardolle is not applied in the instant rejection.

Applicant argues:
reducing the downward extension of the laterally extending panels of Wood to not lower than the level of the axle would also teach against that taught by Wood for teaching the need for "reducing airflow entering the undercarriage region from the sides" [0015], thereby teaching the need inhibit airflow from flowing laterally inward under trailer to otherwise impact wheel and axle components located under the trailer.

Examiner respectfully disagrees.  Contrary to Applicant’s statement, Wood ‘428 states that “the panel width PH may be for example less than or equal to about 95% of the distance H, or between about 70% and 95% of distance H. Other suitable dimensions may also be used”.   Such dimensions are considered by Wood ‘428 (as Wood ‘428 does not teach away but rather suggests that other dimensions may be used).  Therefore, Wood ‘428 does not teach away from reduction of the downward extension.  Further, one of ordinary skill in the art would recognize that Wood ‘677 is evidence of benefits of said ‘other suitable dimensions’.   As advanced in the rejection below, Wood ‘677 teaches a similar apparatus having a number of deflector panel assembly (101) embodiments having angled panels (103) for diverting wind below a trailer and further having a wheel skirt panel assembly (105) located adjacent to outside lateral surfaces of the trailing wheel set and extending downwards from the vehicle body to not lower than the level of the axle (Fig 9A) in order to control the airflow based on the operation,   Such a modification to the apparatus of Wood ‘428 to have the panels extending to the level of the axle as taught by Wood ‘677 as is an optimization of dimensioning based on the operation, maintenance, and performance needs of the user.
Examiner also notes that, even though Wood ‘428 teaches the panel extending laterally to ¾ the width of the wheel set, Wood ‘677 teaches the lateral extent to which the deflector panels located forward of the wheel set can be optimized for desired airflow characteristics.


Claim Rejections - 35 USC § 103
Claims 21-26, 29, 31-42, 44-50, 52, 54-62 and 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent Application Publication 2012/0319428; Herein referred to as Wood  ‘428) in view of Wood et al (US Patent Application Publication 2011/0204677; Herein referred to as Wood ‘677).
	
	Wood ‘428 discloses the deflector panel assembly having a deflector panel disposed wholly forward of respective forwardmost portions of the wheel set (Examiner considers the angled portion of the panel assembly (215) to be the deflector panel disposed forward of the wheel set) and a lateral distance equal to more than ¾ the lateral width of the wheel set where aligned directly in front of the wheel set as claimed (see Fig 12C which shows the deflector panel extending a lateral distance of more than ¾ the lateral width of the wheel set), but does not explicitly disclose wherein the panel extends no lower than the level of the axle of the wheel assembly. 
Wood ‘677 teaches a similar apparatus having a number of deflector panel assembly (101) embodiments having angled panels (103) for diverting wind below a trailer and further having a wheel skirt panel assembly (105) located adjacent to outside lateral surfaces of the trailing wheel set and  in order to control the airflow based on the operation, maintenance, and performance needs of the user (Par 14-15).  Application is reminded that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Accordingly, it would have been obvious to one of ordinary skill in the art the time the invention was made to modify to the apparatus of Wood ‘428 to have the panels extending to the level of the axle as taught by Wood ‘677 as this is an optimization of dimensioning based on the operation, maintenance, and performance needs of the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/17/2022